      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 1 of 9


 1   KEKER, VAN NEST & PETERS LLP
     ROBERT A. VAN NEST - # 84065
 2   rvannest@keker.com
     MATTHEW M. WERDEGAR - # 200470
 3   mwerdegar@keker.com
     EUGENE M. PAIGE - # 202849
 4   epaige@keker.com
     MATTHIAS A. KAMBER - # 232147
 5   mkamber@keker.com
     RYAN K. WONG - # 267189
 6   rwong@keker.com
     LEAH PRANSKY - # 302246
 7   lpransky@keker.com
     SHAYNE HENRY - # 300188
 8   shenry@keker.com
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com

10   633 Battery Street
     San Francisco, CA 94111-1809
11   Telephone:     415 391 5400
     Facsimile:     415 397 7188
12
     Attorneys for Defendants
13   ALPHABET INC., GOOGLE LLC, and LOON LLC

14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN JOSE DIVISION
17
     SPACE DATA CORPORATION,                    Case No. 5:16-cv-03260-BLF
18
                  Plaintiff,                    DEFENDANTS ALPHABET INC.,
19                                              GOOGLE LLC AND LOON LLC’S
           v.                                   REPLY TO PLAINTIFF SPACE DATA
20                                              CORPORATION’S OPPOSITION TO
     ALPHABET INC., GOOGLE LLC, and             DEFENDANTS’ MOTION FOR STAY
21   LOON LLC,
                                                Judge:     Hon. Beth Labson Freeman
22                Defendants.
                                                Date Filed: June 13, 2016
23
                                                Trial Date: August 5, 2019
24

25

26                             REDACTED VERSION OF DOCUMENT
27

28

        DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
              DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                   Case No. 5:16-cv-03260-BLF
          Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 2 of 9


 1   I.       INTRODUCTION

 2            Space Data’s opposition disregards the primary reasons that courts grant stays pending

 3   IPR: It is a waste of the Court’s and the parties’ time and resources to proceed on patent claims

 4   reasonably likely to be found invalid. Space Data further ignores that the estoppel effect of a

 5   final written decision from the PTAB weighs in favor of a stay. Even if the PTAB does not

 6   invalidate the ’706 patent, Google will be unable re-raise the same invalidity challenges before

 7   this Court, thus streamlining any future trial on the ’706 patent (if there is even a need for one).

 8            The ’706 patent claim has been pending for seventeen months—indeed, the patent only

 9   issued in May 2017, long after Space Data commenced this action. And a great deal of work still

10   lies ahead in the nine months leading up to trial for both the parties and the Court. A stay would

11   eliminate duplicative, and potentially unnecessary, work and allow the parties and Court to focus

12   on Space Data’s ’193 patent infringement, trade secret misappropriation, and contract claims.

13   II.      ARGUMENT

14            A.     Space Data is Not Entitled to a Jury Trial.

15            It is undisputed that Space Data has not provided any expert opinion regarding alleged

16   damages for the ’706 patent. Rather, Space Data’s damages expert states unequivocally “that

17   Space Data is not seeking damages for the ’706 Patent, but will seek injunctive relief at trial.”

18   Decl. of Leah Pransky i/s/o Mot to Stay (“Pransky Decl.”), Ex. C (Dkt. 374-5) at 3 (emphasis

19   added). It further is undisputed that Space Data is entitled to a jury trial only on its damages

20   claims, which should end the inquiry.

21            Seeking to avoid a stay, Space Data now attempts to walk back its own expert’s

22   representations, arguing that it might be entitled to a jury trial because it might elect to seek

23   damages in the future. Space Data’s Opp. to Mot to Stay (“Opp.”) (Dkt. 395-14) at 2. Notably,

24   however, Space Data does not contend that it presently seeks damages; instead it states obliquely

25   that it has yet to make such an “election.” Id. at 3. Nor does it identify any evidence from which

26   a jury could award damages, given that its damages expert offers no opinion on the ’706 patent

27   (and offers no opinion on lost profits as to any claim in the case). See id. at 3-4.

28            But what Space Data may hypothetically do at some undefined point in the future is
                                                    1
            DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
                  DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                       Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 3 of 9


 1   irrelevant to this stay motion. The undisputed record before the Court is: (1) an affirmative

 2   representation that Space Data is not seeking damages for the ’706 patent, but instead only

 3   injunctive relief; (2) a concession that it has no expert opinion on damages for this patent; and (3)

 4   nothing but equivocation from Space Data about whether it intends to seek damages on the ’706

 5   patent in the future. Pransky Decl., Ex. C at 3; see also Opp. at 3-4. The record thus

 6   demonstrates that resolution of the ’706 patent—in the event it survives the pending IPR—should

 7   require only a bench trial.

 8           In any event, the vast majority of motions to stay pending IPR do not involve a patent

 9   infringement claim ineligible for a jury trial. Thus, even if Space Data were entitled to a jury trial

10   on the ’706 patent, the factors in this case would nonetheless weigh in favor of a stay.

11           B.      A Stay at this Stage is the Most Efficient Way to Proceed.
12           As Google noted in its opening brief, “it is not uncommon” for Courts to stay a case at this

13   stage of the litigation—or even later. Ricoh Co. Ltd. v. Aeroflex Inc., No. C03-04669 MJJ, 2006

14   WL 3708069, at *5-6 (N.D. Cal Dec. 14, 2006) (granting stay although discovery had closed,

15   summary judgment motions and witnesses had been submitted, and a trial set); Motson v.

16   Franklin Covey Co., No. civ 03-1067 (RBK), 2005 WL 3465664, at *2 (D.N.J. Dec. 16, 2005)

17   (granting a stay after discovery was complete and summary judgment had been decided); Robert

18   H. Harris Co. Inc. v. Metal Mfg. Co. Inc., No. civ. J-C-90-179, 1991 WL 217666, at *4 (E.D.

19   Ark. June 21, 1991) (granting a stay one month before trial); Middleton, Inc. v. Minnesota Mining

20   & Mfg. Co., No. 4:03-CV-40493, 2004 WL 1968669, at *5 (S.D. Iowa Aug. 24, 2004) (granting

21   stay two months before trial). Indeed, the “completion of discovery does not necessarily counsel

22   against staying a patent infringement action.” eSoft, Inc. v. Blue Coat Sys., Inc., 505 F. Supp. 2d

23   784, 788 (D. Colo. 2007).

24           Just as the Courts in the above cases have recognized, the parties and the Court here have

25   far more work ahead over the next nine months. And if the Court were to deny a stay and

26   proceed with the trial “it is possible that the time, resources, and significant efforts of all those

27   involved in such a trial…would be wasted.” Twilio, Inc. v. TeleSign Corp., No. 16-CV-06925-

28   LHK, 2018 WL 1609630, at *1 (N.D. Cal. Apr. 3, 2018) (“[S]ince it is possible that this Court
                                                 2
         DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
               DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                    Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 4 of 9


 1   and the PTO could reach inconsistent conclusions regarding the same patent, there is a significant

 2   concern of wasting resources by unnecessarily proceeding forward.”) (internal citations and

 3   quotations omitted). A stay would prevent this.

 4          Regardless, Space Data’s assertion that this case “has been pending for over three years”

 5   is misleading. See Opp. at 1. Although the case itself was filed in June 2016 and has been

 6   pending for two-and-a-half-years, the ’706 patent was added to the case only seventeen months

 7   ago as part of Space Data’s Third Amended Complaint. See Third Amended Complaint (“TAC”)

 8   (Dkt. 144). In fact, Space Data did not file the application that matured into the ’706 patent until

 9   months after it filed this lawsuit. See Dkt. 1 (Complaint, filed June 13, 2016); Decl. of Leah

10   Pransky i/s/o Def.’s Reply to Space Data’s Opp. (“Pransky Reply Decl.”), Ex. E (’706 application

11   filed Nov.14, 2016). And the parties’ motions practice in this case has, in large part, been

12   untethered to their litigation of the ’706 patent. In fact, the majority of the “50 motions,” Opp. at

13   4, filed in this case were simply administrative (motions to seal, extend time, etc.); only 20 were

14   substantive. And only four of those substantive motions relate to the ’706 patent: the Motion to

15   File a Third Amended Complaint that sought to add the ’706 patent to the case (Dkt. 79), the

16   Markman briefing (Dkts. 250, 263, 267), a motion to strike undisclosed infringement theories

17   from Space Data’s expert’s report (Dkt. 365), and this motion (Dkt. 374). Of the remaining

18   substantive motions, eight relate only to the trade secret and/or contract claims, two relate

19   exclusively to the ’193 patent, and six were discovery disputes not specific to the ’706 patent.

20          Furthermore, Space Data has deprioritized its own efforts regarding the ’706 patent. In

21   addition to telling its damages expert that it was not seeking damages related to the ’706 patent,

22   Space Data has not pursued discovery into Google’s experts’ opinions on this patent. Space Data

23   did not ask Dr. Aaron, Google’s invalidity expert, a single question at his deposition about his

24   opinion regarding the validity of the ’706 patent. Pransky Reply Decl. ¶ 11. And, although

25   Space Data asked Dr. Hansman, Google’s non-infringement expert, two general questions about

26   supercapacitors, it didn’t ask him any questions at all about his non-infringement theory for

27   the’706 patent. Id. ¶ 12. A stay would permit the parties to focus their trial preparation efforts on

28   the remaining issues in the case that, as Space Data’s own conduct shows, even it considers more
                                                 3
         DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
               DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                    Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 5 of 9


 1   important and worthy of its time and resources.

 2           C.      A Stay Will Likely Eliminate the ’706 Patent from the Case, but if it Does
                     Not, A Stay Will Necessarily Simplify the Issue of its Validity.
 3

 4           Space Data’s claim that a stay will not simplify the issues before the Court is plainly

 5   wrong. It ignores entirely that either some (or all) of the asserted ’706 patent claims will be

 6   cancelled or amended, or Google will be subject to IPR estoppel and will be unable to challenge

 7   their validity based on grounds raised in the IPR. See Hewlett-Packard Co. v. ServiceNow, Inc.,

 8   No. 14-CV-00570-BLF, 2015 WL 5935368, at *2 (N.D. Cal. Oct. 13, 2015). Thus, a stay would

 9   likely eliminate Google’s invalidity challenge under Sections 102 and 103 to the ’706 patent. See

10   Def’s Mot. to Stay ’706 Patent Proceedings Pending Inter Partes Review (Dkt. 374) at 6.

11           Instead, Space Data asserts—citing nothing—that “many of the [’706 patent] prior art

12   references may be the same” as those used for the ’193 patent. See Opp. at 6. But Space Data

13   knows that this is not the case. Google has already made its final election of prior art. Pransky

14   Decl., Ex. D (Dkt. 374-6). There is only one prior art reference asserted against both the ’706 and

15   ’193 patents; ten references are unique to either the ’706 or the ’193 patent. Id. Thus, if the ’706

16   patent claim is not stayed, the Court will have to hear a Section 102/103 invalidity case that will

17   have virtually no overlap with the challenge to the ’193 patent’s validity. On the other hand, if

18   the case is stayed, the Court will likely never have to hear evidence regarding the ’706 patent’s

19   validity over prior art at all.

20           The cases on which Space Data relies—GoPro, Inc. v. C&A Mktg., Inc., No. 16-CV-

21   03590-JST, 2017 WL 2591268 (N.D. Cal. June 15, 2017), Finjan, Inc. v. Blue Coat Sys., Inc., No.

22   15-CV-03295-BLF, 2016 WL 7732542 (N.D. Cal. July 25, 2016), and Adaptix, Inc. v. HTC

23   Corp., No. 5:14-CV-02359-PSG, 2015 WL 12839246 (N.D. Cal. Aug. 5, 2015)—are all

24   inapposite. In each of these cases, the defendant asked the Court to stay the entire case even

25   though only some of the patents were subject to IPR proceedings. See GoPro, 2017 WL

26   2591268, at *3-4 (declining to stay the entire case when the defendant had merely filed a petition

27   for inter partes review of one of two patents); Finjan, 2016 WL 7732542, at *4 (declining to stay

28   the entire case when seven of ten patents were not subject to IPR or re-exam); Adaptix, 2015 WL
                                                 4
         DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
               DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                    Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 6 of 9


 1   12839246, at *3 (declining to stay the entire case where PTAB instituted on only four of 21

 2   asserted claims). That is not the situation here, where Google is asking the Court to stay only the

 3   ’706 patent proceedings.

 4          In any event, Space Data’s claims regarding the alleged efficiency of trying the ’193 and

 5   ’706 patent infringement claims together is belied by Space Data’s own comparative chart. See

 6   Decl. of Spencer Hosie i/s/o Pl. Space Data Corp.’s Opp. (“Hosie Decl.”) (Dkt. 394-1), Ex. 2. Of

 7   the more than 20 independent claim limitations across both patents, Space Data drew a

 8   comparison between fewer than half—and most of those are a stretch. See id. For example,

 9   Space Data suggests that evidence on the ’706 patent’s “wherein the system comprises a plurality

10   of the airborne platforms” limitation will be “duplicative” of that for the ’193 patent’s “wherein

11   the target balloon and one or more neighbor balloons are part of a mesh network of balloons”

12   limitation. See id. But it will require different evidence to prove that Google operates a

13   communications network in which “each balloon can receive data from and route data to other

14   balloons, thereby permitting redundancy” (Dkt. 352, Court’s construction of “mesh network”)

15   than it will to prove that Google’s network has more than one balloon. The infringement

16   arguments—even on the claim limitations that Space Data identified as being similar across both

17   patents—will not be the same.

18          In reality, the presentation of these two patents in the same trial would not entail the same

19   evidence. Indeed, in his infringement report, Space Data’s expert, Dr. Pullen, cites Google

20   engineer Dr. Candido’s deposition testimony throughout his ’193 analysis, but cites nearly

21   exclusively to the testimony of a different engineer, Mr. Brookes, in his ’706 analysis. Dr. Pullen

22   likewise cites to almost entirely different sets of documents in his analyses of the two patents.

23   Google’s expert, Dr. Hansman, does the same.

24          In short, the evidence underlying the validity and infringement of the two asserted patents

25   has little if any overlap. Thus, there is little efficiency in trying the ’706 patent claim alongside

26   the ’193 patent, trade secret misappropriation, and breach of contract claims. Because a stay of

27   the ’706 patent would simplify the issues at trial, it is the most efficient way to proceed.

28
                                                 5
         DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
               DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                    Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 7 of 9


 1          D.      Space Data Has Not and Cannot Present Concrete Evidence that it Will
                    Suffer Competitive Harm if a Stay is Granted.
 2

 3          Space Data and Google do not compete in rarefied—or any—air. Space Data has not

 4                                                                    —long before Loon was publicly

 5   announced in 2013. Pransky Reply Decl., Ex. F at 120:1-8; see also Pransky Reply Decl., Ex. G

 6   at 239:8-240:10

 7                                                                                     TAC ¶ 11 (stating

 8   Loon was publicly launched mid-2013).

 9                                                   . Pransky Reply Decl., Ex. F at 120:1-8; id., Ex.

10   G at 244:17-245:8

11                              Space Data thus cannot compete with Google for commercial business

12                                                         Space Data’s unsuccessful

13                                                                               , thus have nothing to

14   do with Google’s Project Loon. See, e.g., Hosie Decl., Ex. 9 (Dkt. 395-18) at 704:12-13

15   (testifying that Space Data’s

16                     .

17          In its opposition, Space Data attempts to provide examples of Space Data and Google

18   talking to similar types of organizations (for instance, telecommunication providers), but Space

19   Data has not produced any “concrete evidence” that it lost sales to Google. See Lighting Sci. Grp.

20   Corp. v. Shenzhen Jiawei Photovoltaic Lighting Co. Ltd., No. 16-cv-03886-BLF, 2017 WL

21   2633131, at *4 (N.D. Cal. June 19, 2017) (finding claim of prejudice weak when plaintiff had not

22   “presented any concrete evidence that it has specifically lost sales to [defendant]”). Indeed,

23   Space Data’s damages expert Dr. Meyer

24                                                            . See Pransky Reply Decl., Ex. H at 38:8-

25   12. This is unsurprising. Throughout its existence, Space Data’s

26                                                . See id., Ex. G at 133:18-21 (testifying

27                                             ); id. at 169:24-170:5 (testifying that he could not think

28   of                                              ). And, despite Space Data’s suggestion to the
                                                  6
          DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
                DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                     Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 8 of 9


 1   contrary, Google has had

 2                                            . See id., Ex. I at 95:23-97:23; see also id., Ex. J at

 3   47:12-14 (testifying that Loon is

 4           ).

 5          In fact, the only example Space Data’s CEO knew of where Google and Space Data

 6   “competed” for an opportunity was the Puerto Rican hurricane relief effort. Id., Ex. K at 683:24-

 7   684:3; id. at 684:19-23. But Google provided its services to Puerto Rico for free. Id. at 683:3-10.

 8   Even had Space Data lost that “deal” to Google—and there is no evidence that Space Data would

 9   have been chosen in Google’s absence (FEMA was asking for donations

10

11                           —Google’s hurricane effort in Puerto Rico did not cause Space Data to

12   lose “profits” or “market share.” See id. at 678:6-10 9

13

14                                                                    ); see also Lighting Sci., 2017

15   WL 2633131, at *4. The Puerto Rican hurricane relief effort thus cannot suffice to establish that

16   Space Data would be prejudiced by a short stay.

17          Space Data’s current assertion that “every month counts,” Opp. at 8, is also not credible.

18   Despite adding the ’706 patent to the case seventeen months ago, Space Data has not sought a

19   preliminary injunction with respect to that patent (or any of its other claims)—undercutting any
20   claim that a few months’ delay in obtaining equitable relief would cause it irreparable harm.

21          Finally, Space Data contends that Google would gain a tactical advantage if the Court

22   granted the stay. According to Space Data, if Google moves for summary judgment on invalidity

23   and the Court denies the motion, but then grants the stay, Google will get a “‘do-over’ in a

24   different venue.” Opp. at 9. But the opposite is true. Without a stay, Google will have the

25   chance to prove invalidity of the ’706 patent in this case; and then will have a second chance

26   before the PTAB. Not so if a stay were granted. The motion for stay hearing (currently set for

27   April 4) is before the summary judgment hearing (April 11). The Court therefore has the

28   opportunity to grant a stay before deciding summary judgment. If it does, this would moot any
                                                 7
         DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
               DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                    Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 400 Filed 12/26/18 Page 9 of 9


 1   summary judgment motion or validity challenge at trial, thus preventing an alleged “do-over.”

 2            In short, because Space Data cannot show that it would be prejudiced if a stay were

 3   granted, this factor weighs in favor of a stay.

 4   III.     CONCLUSION
 5            For all the reasons discussed above, the Court should grant Google’s motion to stay the

 6   proceedings on the ’706 patent.
                                                             Respectfully submitted,
 7
                                                             KEKER, VAN NEST & PETERS LLP
 8

 9
     Dated: December 26, 2018                          By:   /s/ Robert A. Van Nest
10                                                           ROBERT A. VAN NEST
                                                             MATTHEW M. WERDEGAR
11                                                           EUGENE M. PAIGE
                                                             MATTHIAS A. KAMBER
12                                                           RYAN K. WONG
                                                             LEAH PRANSKY
13                                                           SHAYNE HENRY
                                                             ANDREW S. BRUNS
14                                                           Attorneys for Defendants
                                                             ALPHABET INC., GOOGLE LLC, and
15                                                           LOON LLC
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    8
            DEFENDANTS ALPHABET INC., GOOGLE LLC AND LOON LLC’S REPLY TO PLAINTIFF SPACE
                  DATA CORPORATION’S OPPOSITION TO DEFENDANTS’ MOTION FOR STAY
                                       Case No. 5:16-cv-03260-BLF
